Citation Nr: 1037494	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder 
claimed as a residual of exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
claimed as a residual of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claims for service connection for an 
acquired psychiatric disorder and for a neurological disorder. 

The Board considers the Veteran's claim for an acquired 
psychiatric disorder as encompassing all psychiatric disorders 
evident in the record, pursuant to the decision of the Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) the Court 
extended the holding of Clemons to include disabilities outside 
of psychiatric disorders.  As such, the Board also interprets 
broadly the Veteran's claims for a neurological disorder.  

In his September 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
However, in written correspondence received later in September 
2006, the Veteran withdrew his request for a hearing.  
Accordingly, the Board is no longer under any obligation to 
provide the Veteran with a hearing.  38 C.F.R. § 20.704(e) 
(2009).

The Veteran has clearly attempted to raise the issue of service 
connection for birth defects and/or brain tumors which have 
affected his children, as due to herbicide exposure during his 
service in Vietnam.  See the Veteran's September 2004 claim, and 
the June, July, and October 2005 statements and submissions, as 
well as the September 2006 VA Form 9.  However, these issues have 
not been addressed by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action. 

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is addressed in the REMAND portion of 
the decision below and is REMANDED to the AOJ via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent or credible evidence to show that the 
Veteran currently experiences a neurological disorder.


CONCLUSION OF LAW

A neurological disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.313 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the AOJ 
to the Veteran dated in May and June 2005.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by:  (1) informing him about the information and evidence not of 
record that was necessary to substantiate his claim of service 
connection for a neurological disorder, to include as due to 
herbicide exposure; (2) informing him about the information and 
evidence the VA would seek to provide; and (3) informing him 
about the information and evidence that he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-
121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of his VCAA notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice in 
compliance with Dingess prior to initially adjudicating his claim 
in August 2005, the preferred sequence.  But in Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole adjudicatory 
process anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose of 
the notice is not frustrated and he is still provided proper 
due process.  Id. at 120.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claim.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters provided in compliance with Dingess by 
readjudicating the case by way of the July 2006 SOC and the 
September 2006 SSOC.  Therefore, since the VA cured the timing 
error and because the Veteran has not challenged the sufficiency 
of his notice, the Board finds that the VA complied with its duty 
to notify.  In essence, the timing defect in the notices has been 
rectified by the latter readjudications.  In addition, the 
Veteran has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), and medical evidence as identified by the Veteran.  The 
Veteran has submitted personal statements.  In this case, the 
Veteran has indicated that he has received treatment at the 
Florida Department of Corrections.  This evidence was obtained in 
August 2006.  The Veteran has not provided authorization for the 
VA to obtain any additional private medical records, identified 
other relevant medical treatment, or otherwise indicated that 
relevant medical records exist which would serve to substantiate 
his claim of service connection for a neurological disorder.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claim has been 
met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's claim of 
service connection for a neurological disorder.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards 
of McLendon are not met in this case.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006), in a disability 
compensation (service connection) claim, the VA must provide a VA 
medical examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Veteran has alleged that he currently experiences a neurological 
disorder due to exposure to Agent Orange or another tactical 
herbicide agent used during his service in Vietnam.  See the 
Veteran's September 2004 claim.  The Veteran has not provided any 
competent or credible evidence that he has been diagnosed with or 
treated for a neurological disorder such that an examination 
would be required.  Therefore, as there is no competent evidence 
that the Veteran currently experiences a neurological disorder, 
the Board finds no basis for a VA examination or medical opinion 
to be obtained under the criteria articulated by the Court in 
McLendon.  Thus, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection on a direct basis requires competent evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or more 
within the time period specified for each disease. 38 C.F.R. § 
3.307(a)(6)(ii).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313.

Furthermore, even if a Veteran does not have a disease listed at 
38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It also 
includes statements contained in authoritative writings, such as 
medical and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Neurological Disorder

The Veteran claims that he currently experiences a neurological 
disorder as a result of exposure to herbicide agents during his 
service in Vietnam.  See the Veteran's September 2004 claim.  As 
previously indicated, certain diseases associated with exposure 
to certain herbicide agents used in support of military 
operations in the Republic of Vietnam (Vietnam) during the 
Vietnam era will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  

The first requirement for any service-connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  There is no evidence presented that 
the Veteran has the requisite training or experience necessary to 
render him competent to diagnose himself with such a disorder.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  The Board 
notes that the Veteran is capable of providing lay evidence of 
symptoms if those symptoms are later confirmed by a competent 
medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d. 1372, 
1377 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159(a)(2).  The 
Veteran has not identified any symptoms of a neurological 
disorder which might be connected to his service, if provided 
with a diagnosis by a competent medical examiner.  The Board has 
also reviewed the medical treatment records provided by the 
Florida Department of Corrections.  These records do show 
treatment for acquired psychiatric disorders (reviewed below); 
however, none of the records indicate any current diagnosis of or 
treatment for a neurological disorder which might be connected to 
the Veteran's service.

Finally, the Board has reviewed the Veteran's STRs, none of which 
indicate any diagnosis of, or treatment for, a neurological 
disorder during his service.  The Veteran's medical STRs were 
generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997).  The Board notes that the VA's duty 
to assist is not a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without competent or credible evidence of a neurological 
disorder, the Board concludes that the Veteran cannot be service 
connected for such a disorder.   

Without the requisite element of a current condition, there is no 
basis for further analysis of the in-service incident or nexus 
requirements for service connection.  See Shedden, at 1167.  Nor 
is there any basis to analyze the Veteran's chronic symptoms or 
continuity of symptomatology without a current illness.  
38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for a neurological disorder, including as due 
to herbicide exposure on either a direct or presumptive basis, 
with no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for a neurological disorder is denied.


REMAND

The Veteran has alleged that he currently experiences an acquired 
psychiatric disorder, to include PTSD, due to in-service exposure 
to herbicide agents.  See the Veteran's claim of September 2004, 
the June and July 2005 stressor statement and submissions, and 
the July 2009 VA Form 9.  To adequately address the Veteran's 
claims, the Board finds that a remand for additional development 
of the evidence is required.

First, in his September 2004 claim, the Veteran indicated that he 
was diagnosed with PTSD in January 1971 at the Bay Pines VA 
Medical Center.  The AOJ has also obtained treatment records from 
the Florida Department of Corrections (DOC), which contains a 
record indicating that the Veteran has received treatment for 
PTSD at a VA facility.  See the February 1993 Florida DOC 
psychiatric treatment record.  VA is generally required to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A(a) 
(West 2002).  Specifically, VA is required to obtain relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67; Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ must 
attempt to obtain the relevant VA psychiatric or medical 
treatment records dating from January 1971 to February 1993, 
prior to final adjudication of the Veteran's claim for service 
connection for an acquired psychiatric disorder.

Second, the Board concludes that a VA medical opinion is required 
to decide the Veteran's claim.  As noted previously, the AOJ has 
obtained treatment records from the Florida DOC.  These records 
show that the Veteran was diagnosed with PTSD in November 1992.  
The records also show that the Veteran was diagnosed with and 
treated for atypical psychosis and dyssomnia in the same month.  
The Florida Department of Corrections treatment records further 
show that the Veteran has generally had ongoing treatment for his 
acquired psychiatric disorders from that time.  

In addition, the Veteran's service treatment records (STRs) 
reveal that in October 1970, he was provided psychiatric 
treatment.  The STR indicates that after taking "drugs" the 
Veteran developed a phobia and did not bathe for 6 months.  
However, further notes diagnosed the Veteran with passive-
aggressive personality.  In spite of this diagnosis, the Veteran 
was indicated as being "psychiatrically cleared for any 
administrative action and released to duty."  

The Board notes that with regard to the Veteran's in-service 
diagnosis of a personality disorder, congenital or developmental 
defects such as personality disorders are not "diseases" or 
"injuries" within the meaning of applicable legislation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are defined as 
"structural or inherent abnormalities or conditions which are 
more or less stationary in nature."  However, the VA Office of 
General Counsel held that service connection may be granted for a 
congenital disorder on the basis of in-service aggravation.  See 
VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) [a reissue of 
General Counsel Opinion 01-85 (March 5, 1985)].  The Veteran's 
October 1970 and certain Florida DOC records also indicate that 
the Veteran has a history of substance abuse.  Generally, for 
claims filed after October 31, 1990, service-connected disability 
compensation is precluded for disability that is the result of 
the veteran's willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.1(n), 
3.301.  As such, the Veteran was not diagnosed with any acquired 
psychiatric disorder at the time of his October 1970 treatment 
which could now be service-connected.  Nevertheless, there is 
evidence of in-service psychiatric treatment, as well evidence 
that the Veteran currently experiences acquired psychiatric 
disorders which may be connected to his service.  

As noted above, the Veteran has argued that exposure to Agent 
Orange caused him to develop his current acquired psychiatric 
disorders.  "Service in Vietnam" for purposes of applying the 
herbicide presumption includes service in the waters offshore or 
service in other locations if the conditions of service involved 
duty or visitation to Vietnam from January 9, 1962 to May 7, 
1975.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  The 
Veteran's service personnel records (SPRs) show that he had 
military service in Vietnam dating from June 1960 to June 1970, 
such that exposure to herbicides is conceded.  

The Board notes that the Veteran has submitted various documents 
which appear to relate to disorders which VA was considering for 
presumptive service connection due to herbicide exposure.  At 
this time, none of the acquired psychiatric disorders evident in 
the record are considered presumptively due to herbicide 
exposure.  The fact that the Veteran cannot be service-connected 
for acquired psychiatric disorder on a presumptive basis does 
not, however, preclude the Veteran from establishing his 
entitlement to service connection for the claimed condition 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease is 
not afforded the presumption listed in 38 C.F.R. § 3.309(e), but 
exposure to a herbicide is presumed by the Board, as is the case 
here, the Veteran may establish service connection for the 
disease by (1) showing that the disease actually occurred in 
service; or (2) by submitting medical evidence of a nexus between 
the disease and his exposure to herbicides during military 
service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability."  See 
McLendon, at 81.  As such, the standard for requiring a VA 
medical examination is quite low.  In this case, given the 
Veteran's subsequent diagnosis of PTSD, as well as other acquired 
psychiatric disorders, and some evidence of psychiatric treatment 
during his service, a remand is appropriate for a VA psychiatric 
examination to determine whether any current acquired psychiatric 
disorder is related to the Veteran's service.  

The Board notes that the Veteran is currently incarcerated.  The 
Court has cautioned "those who adjudicate claims of incarcerated 
Veteran to be certain that they tailor their assistance to the 
peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the 
Court remanded a case where the RO claimed an inability to get a 
fee-basis physician to conduct an examination at a correctional 
facility.  In that case, further efforts were deemed necessary to 
attempt to examine the Veteran.  The VA Adjudication Procedure 
Manual contains a provision for scheduling examinations of 
incarcerated Veterans.  See VA ADJUDICATION PROCEDURE MANUAL M21-1 
MANUAL REWRITE (M21-1MR), Part III, Subpart iv, Chapter 3, Section 
A, part 11(d) (1991).  As such, the Board notes that the 
Veteran's incarceration is not a bar to provision of a VA medical 
examination, and may require extra efforts on the part of the AOJ 
to provide such an examination.

Thus, the Board finds that in order to fully comply with the duty 
to assist the Veteran in the development of facts pertinent to 
his claims, the AOJ should take further steps to afford the 
Veteran with a VA psychiatric examination to address the nature 
and etiology of any acquired psychiatric disorders which he 
currently experiences.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should obtain any relevant VA 
treatment records dating from January 1971 
to February 1993 from the VA Medical 
Treatment Center in Bay Pines, Florida, 
where the Veteran has asserted that he was 
first treated for his current acquired 
psychiatric disorder.  If the records are 
not available or do not exist, a reply to 
that effect is required and must be 
associated with the claims folder.

2.	After all relevant records have been 
obtained and associated with the record, 
arrange for the Veteran to be provided with 
a VA psychiatric examination, by a 
psychiatrist, including any steps necessary 
to accommodate the Veteran's incarceration 
as required by the Court's decision in 
Bolton, and the M21-1MR, Part III, iv, 3, 
A, 11(d).  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review.  The examiner must 
provide a statement addressing the 
following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current psychiatric 
disorders.  In providing this history, 
the examiner should specifically 
acknowledge the service treatment 
record of October 1970, his history of 
psychiatric disorders documented in 
his Florida Department of Corrections 
medical treatment records, and any 
relevant VA medical treatment records 
obtained subsequent to this remand.  
The examiner should also provide a 
thorough review of any statements 
provided by the Veteran regarding his 
psychiatric history.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current 
psychiatric disorder is related to his 
military service.  In particular, the 
examiner should consider whether any 
current psychiatric disorder is due to 
exposure to herbicides, including 
consideration of exposure to Agent 
Orange as a PTSD stressor.  

C)	Finally, the examiner should comment 
on the likelihood that any acquired 
psychiatric disorder is due to post-
service intercurrent causes wholly 
unrelated to his military service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the rationale 
of the opinion, whether favorable or 
unfavorable, based on the evidence of 
record.  If the examiner is unable to 
provide the requested opinion, the examiner 
should so state, and indicate why this is 
not possible.  

3.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further adjudication of the claim.

4.	Then, readjudicate the Veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, in 
the light of any new evidence which has 
been obtained.  If the claim is not granted 
to the Veteran's satisfaction, send him and 
his representative another SSOC and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


